Citation Nr: 1546319	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to March 2006.  He is a recipient of the Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA outpatient treatment records from December 2010 to December 2013, which have been reviewed by the RO in the March 2014 statement of the case (SOC).  The VBMS e-folder does not contain any additional pertinent evidence.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran does not have a current disability accounting for his right foot complaints and has not at any point since filing his claim.

2. Resolving the factual doubt in the Veteran's favor, tinnitus was incurred in active service. 







CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1154. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2. The criteria to establish service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1110, 1154. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in a November 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and the electronic file contains VA outpatient treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

A VA examination of the right foot was not conducted.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Veteran asserts that his right foot disability is the result of fracturing his foot while stationed at Camp Habbaniyah in Iraq.  He has offered no medical evidence showing such disability, and the evidence of record, in fact, contradicts the assertion.  Thus, the evidence is insufficient to require an examination and obtain an opinion for the claimed disability on appeal.  For these reasons, VA has satisfied its duty to assist.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).  

Merits of the Service Connection Claims

Right Foot

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that service connection is warranted for his right foot disability.  In the April 2014, VA Form 9, the Veteran explained that he fractured his right foot in April 2005, while stationed at Camp Habbaniyah in Iraq.  The Veteran asserts that his right foot disability is attributable to his military service.  See the April 2014 VA Form 9.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a combat engineer, and he is recipient of the Combat Action Badge, along with other medals and awards.  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of a right foot injury in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The question for consideration is whether any current right foot disability is casually related to his military service.  However, the post-service medical evidence does not establish a disability of the right foot, although the Veteran has been advised to provide this evidence.  In fact, VA outpatient treatment records reflect no complaints, treatment, or diagnosis of a right foot disability.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current disability of the right foot or such disability at any time during the claim period, there is no disability that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent a current disability, the claim of entitlement to service connection for a right foot disability must be denied. 

The Veteran is competent to report perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The evidence of record shows that the Veteran does not have a diagnosed disability of the right foot that is a result of his military service. 

The preponderance of the evidence is against the Veteran's claim for a right foot disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim will be denied.  

Tinnitus

The Veteran served in combat and his account of what occurred in this service is presumed credible - in particular his account of acoustic trauma. He is also competent to report both the onset and continuation of tinnitus symptoms.

Given these matters, the Board will afford the Veteran the benefit of the doubt and grant the claim. 


ORDER

Service connection for a right foot disability is denied.  

Service connection for tinnitus is granted. 

REMAND

Remand is required to obtain a VA medical addendum opinion because the November 2012 VA medical opinion is inadequate.  The VA examiner concluded that the Veteran's left ear hearing loss preexisted service and was not aggravated beyond the normal progression in the military, but failed to consider pertinent in-service audiometric testing when rendering the opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.   

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  Return the claims folder to the VA audiologist who conducted the November 2012 examination to render an addendum opinion.  If the November 2012 examiner is available she may conduct a records review and respond to the questions below.  If the November 2012 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA audiological examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination:  

a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his left ear hearing loss, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.  

c.  The Board calls the examiner's attention to the following:

* The Veteran served on active duty from March 2003 to March 2006.  He served in Kuwait and Iraq from August 2004 to July 2005.  He is the recipient of the Combat Action Badge.

* The Veteran's military occupational specialty (MOS) was a combat engineer.  ACOUSTIC NOISE EXPOSURE DURING SERVICE HAS BEEN CONCEDED BASED ON THE VETERAN'S MOS AND HIS RECEIPT OF A COMBAT ACTION BADGE.  

* Upon entry into service, clinical evaluation of the ears were normal, as reflected on the December 2002 report of medical examination.  Audiometric testing at the December 2002 entrance examination revealed that the hearing threshold levels in decibels in the left ear were 25, 20, 10, 10, 10, and 30 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  Under summary of defects and diagnoses of the report, the examining physician noted decreased hearing, but not considered disabling (NCD).  

* In November 2003, the Veteran underwent additional in-service audiological testing.  Audiometric testing revealed that the hearing threshold levels in decibels in the left ear were 25, 15, 10, 20, 30, 45 at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  The examining physician noted significant threshold shifts (STS) since the last audiogram, and that the Veteran was routinely exposed to noise exposure.  Under remarks, he concluded that the Veteran had asymmetric hearing loss with negative findings of (STS).  

* In an August 2005 post-deployment health assessment, the Veteran denied having ringing of the ears during his deployment.  He admitted to being exposed to loud noises only sometimes while on deployment.  Audiometric testing revealed that the hearing threshold levels in decibels in the left ear were 15, 10, 10, 10, 20, and 40 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  The examining physician noted that the Veteran was exposed to noise on a steady basis.  

* In November 2012, the Veteran was afforded a VA audiological examination.  The Veteran reported exposure to excessive noise while in service from shooting, mortars, and improvised explosive devices (IEDs).  He admitted to wearing ear protection during that time, but began having hearing problems and tinnitus in Iraq after exposure to the excessive noise.  The Veteran indicated that he has since worked in construction since being discharged from service and has used ear protection on a consistent basis.  He also informed the examiner of hunting and shooting recreationally, with intermittent use of ear protection.  

After review of the claims file and audiological testing, the examiner concluded that the Veteran's left ear hearing loss existed prior to service, but was not aggravated beyond the normal progression while in service because there was no significant threshold shift based on audiometric testing conducted at entrance in December 2002, and in August 2005, post-deployment.  

In rendering the requested opinion, the examiner must consider and address the Veteran's reports of in-service noise exposure (which he is competent to make), any threshold shifts during service, and the audiological findings from the December 2002, November 2003, and August 2005 examinations. 

The examiner is advised that, as concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

THE EXAMINER IS ALSO ADVISED THAT THE COURTS HAVE HELD THE MERE ABSENCE OF IN-SERVICE EVIDENCE OF HEARING LOSS OR OF SIMILAR ABSENCE OF EVIDENCE OF HEARING LOSS ON A SEPARATION EXAMINATION IS NOT FATAL TO A CLAIM OF SERVICE CONNECTION FOR THE DIORDER. 

INSTEAD, SERVICE CONNECTION MAY BE FOUND WITH A SHOWING OF A CURRENT HEARING LOSS DISABILITY AND A MEDICALLY SOUND BASIS FOR ATTRIBUTING THE DISORDER TO.  

The examiner is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss to substantiate the claim for service connection; it must only be a contributing source.

After a review and consideration of the above-noted relevant information, the examiner is asked to offer an opinion addressing the following questions: 

(a).  Did the Veteran have any hearing loss upon entrance into his active service from March 2003 to March 2006?  If so, please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a hearing loss disability preexisted service.  

(b).  If the examiner finds that the Veteran had a preexisting hearing loss disability upon entrance into his period of active service from March 2003 to March 2006, s/he is asked to furnish an opinion as to whether a hearing loss disability increased in severity during his period of active service, and if so, whether there is obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder (i.e., not aggravated). 

(c).  If the examiner finds that the Veteran did not have a preexisting hearing loss disability upon entrance into his period of active service from March 2003 to March 2006, s/he is asked to furnish an opinion as to whether that hearing loss began during active service, or is related to any incident of service, to include the conceded in-service noise exposure.  


All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative must be provided with an appropriate supplemental statement of the case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


